Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 21-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (US 2012/0286943 A1), and further in view of Tartz (US 2015/0334292 A1).
Regarding claims 1, 6, and 9, Rothkopf teaches a computer readable storage medium (CRSM) that is not a transitory signal (alternatively: claim 6 a method), the computer readable storage medium comprising instructions executable by at least one processor of a device to:
receive input from at least one sensor [0006 Additionally, the device includes one or more sensors configured to sense movement of the device. The processor is configured to determine if movement of the device is attributable to actuation of the haptic actuator and implement mitigation routines to reduce the movement if the movement is attributable to actuation of the haptic actuator.]
(alternatively: claim 9 a device)
at least one processor [0006 a processor coupled to haptic actuator configured to control the operation of the at least one haptic actuator.] and bearing instructions executable by the at least one processor to [0006 processor executes instructions].

based on the determination, increase an intensity with which a vibration element in the device vibrates [0010 haptic feedback is provided comprises increasing an intensity of the haptic feedback; 0049 changing a type of haptic feedback may also include changing an intensity of the haptic feedback; 0084 for a “selfie” image, vibration may be provided to assist the user to position themselves within the image frame…based on other objects detected within the image frame…vibration…notify the user…optimal position within the image frame; 0085 Once the user has moved to the optimal position within the image frame, e.g. within the outline box 420, the communication device 100 may provide further haptic feedback.].
It would have been obvious to combine the mobile phone condition detection and vibration control as taught by Rothkopf, with the multiple face detection and increased vibration intensity as taught by Tartz so that feedback may be provided to a user that more faces have been detected in frame by the camera (Tartz) [0084-0085].
Regarding claim 21, Rothkopf as modified by Tartz teaches the CRSM of Claim 1, wherein the instructions are executable to: based on the input and based on execution of facial recognition, determine the change in the number of people within the predetermined distance [fig. 4a shows a single face, while fig. 4b shows multiple faces detected within image frame; 0087 automatically 
Regarding claim 22, Rothkopf as modified by Tartz teaches the CRSM of Claim 1, wherein the instructions are executable to: based on the input and based on execution of object recognition, determine the change in the number of people within the predetermined distance [abstract detecting … one or more objects within one or more image frames captured by the image capture device].
Regarding claim 23, Rothkopf as modified by Tartz teaches the method of Claim 6, comprising: based on the input and based on execution of facial recognition, determining the change in the number of people within the predetermined distance [0091 Once the user has moved the communication device 100 to a proper distance, the communication device 100 may provide further vibration based haptic feedback 430 to indicate to the user that he/she may continue to capture the image since he/she is at the proper distance to capture the image.].
Regarding claim 24, Rothkopf as modified by Tartz teaches the method of Claim 6, comprising: based on the input and based on execution of object recognition, determining the change in the number of people within the predetermined distance [claim 10. The method of claim 1 wherein a type of the haptic feedback is based at least in part on a quantity of the one or more detected objects.].
Regarding claim 26, Rothkopf as modified by Tartz teaches the device of Claim 9, wherein the instructions are executable to: based on the input and based on execution of facial recognition, determine the change in the number of people within the predetermined distance [0077 During registration, an image of the primary user's face may be captured using camera 186 for future facial recognition.; fig. 4a shows single face detected while fig. 4b shows multiple faces detected].
Regarding 27, Rothkopf as modified by Tartz teaches the device of Claim 9, wherein the instructions are executable to: based on the input and based on execution of object recognition, determine the change in the number of people within the predetermined distance [0073 detecting three faces…may provide three instances of vibration based haptic feedback].


Claims 4, 7, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (US 2012/0286943 A1) and Tartz (US 2015/0334292 A1) as applied to claims 1 and 6 above, and further in view of Eaton (US 2013/0297926 A1).
Regarding claims 4 and 7, Rothkopf does not explicitly teach … and yet Eaton teaches the CRSM of Claims 1 and 6, based on input from an (at least one sensor or ultrasound transceiver) [0005 microphone for reflectivity or 0027 for camera to detect e.g., soft fabric couch or wooden coffee table], determine a material of an object proximate to the device but different from the device [abstract one or more of a microphone and noise generator…pressure sensors…pressure waves produced by setting the mobile device down…and reflected by the surface…identify the type of surface and perform the action based on the type of surface; 0027 The reflectivity data may be used to determine the surface material, which may be used to distinguish different types of surface, e.g., a soft fabric couch and a wooden coffee table. In addition, a camera can be used to analyze the color and repeating patterns in a surface which may also be compared against a library of known materials.; 0024 ringer turned off; 0031 adjusting the ringer volume].
It would have been obvious to combine the state detection of Rothkopg for a mobile device (e.g., held upright, lying down flat) with the ultrasonic material detection as taught by Eaton so that the material the device is lying on may be determined in order adjust the ringer settings to avoid annoying sounds and keep the mobile phone from being vibrated off a table.
Regarding claim 25, Rothkopg as modified by Eaton teaches the method of Claim 7, comprising: using, to determine that the vibration element should be actuated to vibrate at the first magnitude, a data table associating various respective materials with respective indications of whether the device is to reduce vibration from the vibration element based on detecting the respective material [abstract; 0005; 0024; 0027; 0031].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645